Name: Commission Regulation (EC) No 151/97 of 28 January 1997 on the sale of beef at prices fixed at a flat rate in advance held by certain intervention agencies and intended for supplying the Canary Islands and repealing Regulation (EC) No 1910/95
 Type: Regulation
 Subject Matter: marketing;  prices;  trade policy;  animal product;  trade;  regions of EU Member States
 Date Published: nan

 29 . 1 . 97 EN 1 Official Journal of the European Communities No L 26/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 151/97 of 28 January 1997 on the sale of beef at prices fixed at a flat rate in advance held by certain intervention agencies and intended for supplying the Canary Islands and repealing Regulation (EC) No 1910/95 the Canary Islands with regard to certain agricultural products (6), as amended by Regulation (EC) No 2883/94 Q, provides for the use of aid certificates issued by the competent Spanish authorities for supplies from the Community; whereas, in order to improve the opera ­ tion of the abovementioned arrangements, certain deroga ­ tions from that Regulation should be provided for, in particular, with regard to the application for and the issue of aid certificates: Whereas for the purpose of purchase and control proce ­ dures, it is appropriate to apply certain provisions of Commission Regulation (EEC) No 2173/79 of 4 October 1979 on detailed rules of application for the disposal of beef bought in by intervention agencies and repealing Regulation (EEC) No 216/69 (8), as last amended by Regu ­ lation (EC) No 2417/95 (9), and Commission Regulation (EEC) No 3002/92 of 16 October 1992 laying down common detailed rules for verifying the use and/or desti ­ nation of products from intervention ( 10), as last amended by Regulation (EC) No 770/96 ("); THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Article 7 (3) thereof, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as last amended by Council Regulation (EC) No 2348/96 (4), and in particular Article 3 (2) thereof, Whereas certain intervention agencies hold substantial stocks of beef bought into intervention ; whereas an exten ­ sion of the storage period for that beef should be avoided on account of the ensuing high costs; Whereas Commission Regulation (EC) No 1328/96 of 9 July 1996, establishing a forecast balance for the supply to the Canary Islands of live bovine animals and beef and veal products (% lays down the forecast supply balance for frozen meat of bovine animals for the period 1 July 1996 to 30 June 1997; whereas, in the light of traditional trade patterns, it is appropriate to release intervention beef for the purpose of supplying the Canary Islands during that period; Whereas Article 3 of Commission Regulation (EC) No 2790/94 of 16 November 1994 laying down common detailed rules for the implementation of Council Regula ­ tion (EEC) No 1601 /92 concerning specific measures for Whereas it is necessary to provide for the lodging of a security to guarantee that the beef arrives at the intended destination; Whereas Commission Regulation (EC) No 1910/95 ( 12) should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , (6) OJ No L 296, 17 . 11 . 1994, p. 23 . O OJ No L 304, 29 . 11 . 1994, p. 18 . (') OJ No L 148 , 28 . 6. 1968 , p. 24. (8) OJ No L 251 , 5. 10 . 1979, p. 12. (2) OJ No L 296, 21 . 11 . 1996, p. 50 . (9) OJ No L 248 , 14. 10 . 1995, p. 39 . (3) OJ No L 173, 27. 6. 1992, p. 13 . ( 10) OJ No L 301 , 17. 10 . 1992, p. 17 . (") OJ No L 104, 27. 4 . 1996, p. 13 . I ' 2 ) OJ No L 184, 3 . 8 . 1995, p. 3 .(4) OJ No L 320 , 11 . 12 . 1996, p. 1 .( s) OJ No L 171 , 10 . 7. 1996, p. 9 . No L 26/2 EN Official Journal of the European Communities 29 . 1 . 97 Article 3 1 . After receiving a purchase application, the interven ­ tion agency shall only conclude the contract after having checked with the competent Spanish agencies referred to in Annex III that the quantity concerned is available within the forecast supply balance . 2 . The Spanish agency shall immediately reserve for the applicant the quantity requested until receipt of the application for the relevant aid certificate . Notwithstan ­ ding Article 6 ( 1 ) of Regulation (EC) No 2790/94, the certificate application must be accompanied only by the original of the purchase invoice issued by the seller inter ­ vention agency or by a certified copy. 3 . Notwithstanding Article 3 ( 1 ) of Regulation (EC) No 2790/94, the aid shall not be paid for meat sold pursuant to this Regulation . 4. Notwithstanding Article 3 (4) (b) of Regulation (EC) No 2790/94, in box 24 of the aid certificate application and of the aid certificate shall be entered : 'aid certificate for use in the Canary Islands  no aid to be paid '. Article 4 Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 purchase applications shall not indicate the store or stores where the meat applied for is being kept. HAS ADOPTED THIS REGULATION: Article 1 1 . A sale shall be organized of approximately:  29 tonnes of boneless beef held by the Danish inter ­ vention agency,  97 tonnes of boneless beef held by the Spanish inter ­ vention agency,  800 tonnes of boneless beef held by the French inter ­ vention agency,  800 tonnes of boneless beef held by the Irish inter ­ vention agency,  500 tonnes of bone-in beef held by the Austrian inter ­ vention agency,  200 tonnes of bone-in beef held by the Belgian inter ­ vention agency,  1 000 tonnes of bone-in beef held by the Danish intervention agency,  500 tonnes of bone-in beef held by the German inter ­ vention agency,  1 000 tonnes of bone-in beef held by the Spanish intervention agency,  800 tonnes of bone-in beef held by the French inter ­ vention agency,  500 tonnes of bone-in beef held by the Irish interven ­ tion agency,  100 tonnes of bone-in beef held by the Italian inter ­ vention agency,  500 tonnes of bone-in beef held by the Netherlands intervention agency,  800 tonnes of bone-in beef held by the Portuguese intervention agency,  30 tonnes of bone-in beef held by the Swedish inter ­ vention agency. 2 . This meat shall be sold for delivery to the Canary Islands. 3 . The qualities and selling prices of the products are given in Annex I hereto . Article 2 1 . Subject to the provisions of this Regulation , the sale shall take place in accordance with the provisions of Regulation (EEC) No 2173/79, and in particular Articles 2 to 5 thereof, Regulation (EEC) No 3002/92 and Regula ­ tion (EC) No 2790/94. 2. The intervention agencies shall sell those products in each product group which have been in storage longest, first. Particulars of the quantities and places where the products are stored shall be made available to interested parties at the addresses given in Annex II . Article 5 Notwithstanding Article 15 ( 1 ) of Regulation (EEC) No 2173/79 , the security shall be :  ECU 3 000 per tonne of boneless beef (except fillets),  ECU 6 300 per tonne of fillets,  ECU 1 800 per tonne of bone-in beef . Delivery of the products concerned to the Canary Islands shall be a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('). Article 6 In the removal order referred to in Article 3 ( 1 ) (b) of Regulation (EEC) No 3002/92 and the T5 control copy shall be entered: Carne de intervenciÃ ³n destinada a las islas Canarias  Sin ayuda [Reglamento (CE) n0 151 /97] InterventionskÃ ¸d til De Kanariske Ãer  uden stÃ ¸tte (Forordning (EF) nr . 151 /97) (') OJ No L 205, 3 . 8 . 1985, p. 5 . 29 . 1 . 97 EN I Official Journal of the European Communities No L 26/3 Interventionsfleisch fÃ ¼r die Kanarischen Inseln  ohne Beihilfe (Verordnung (EG) Nr. 151 /97) Carne de intervenÃ §Ã £o destinada Ã s ilhas CanÃ ¡rias  sem ajuda [Regulamento (CE) n ? 151 /971 Kanariansaarille osoitettu interventioliha  ilman tukea (Asetus (EY) N:o 151 /97) Ã Ã Ã ­Ã ±Ã  Ã ±ÃÃ  Ã Ã ·Ã ½ ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã · Ã ³Ã ¹Ã ± Ã Ã ¹Ã  Ã Ã ±Ã ½Ã ±Ã Ã ¯Ã ¿Ã Ã  Ã Ã ®Ã Ã ¿Ã Ã   Ã Ã Ã Ã ¯Ã  Ã µÃ ½Ã ¹Ã Ã Ã Ã Ã µÃ ¹Ã  [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 151 /971 InterventionskÃ ¶tt fÃ ¶r KanarieÃ ¶arna  utan bidrag (FÃ ¶rordning (EG) nr 151 /97).Intervention meat for the Canary Islands  without the payment of aid (Regulation (EC) No 151 /97) Viandes d intervention destinÃ ©es aux Ã ®les Canaries  Sans aide [rÃ ¨glement (CE) n0 151 /97] Carni in regime d intervento destinate alle isole Canarie  senza aiuto [regolamento (CE) n . 151 /97] Article 7 Regulation (EC) No 1910/95 is hereby repealed . Article 8 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. Interventievlees voor de Canarische eilanden  zonder steun (Verordening (EG) nr. 151 /97) This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 January 1997. For the Commission Franz FISCHLER Member of the Commission No L 26/4 I EN I Official Journal of the European Communities 29 . 1 . 97 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I - ANEXO I  LIITE I  BILAGA I Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Precio de venta expresado en ecus por tonelada Salgspriser i ECU/ton Verkaufspreise, ausgedrÃ ¼ckt in ECU/Tonne Ã ¤Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Selling prices expressed in ecus per tonne Prix de vente exprimÃ ©s en Ã ©cus par tonne Prezzi di vendita espressi in ecu per tonnellata Ã Ã ±Ã Ã ¬ ÃÃ Ã ¿Ã Ã ­Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã Ã ½Ã ¿Ã ¹) Approximate quantity Estado miembro Productos Medlemsstat Produkter Mitgliedstaat Erzeugnisse Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Member State Products Ã tat membre Produits Stato membro Prodotti Lid-Staat Producten Estado-membro Produtos JÃ ¤senvaltio Tuotteet Medlemsstat Produkter ( tonnes) QuantitÃ © approximative (tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Arvioitu mÃ ¤Ã ¤rÃ ¤ (tonneina) UngefÃ ¤rlig kvantitet (ton ) Verkoopprijzen uitgedrukt in ecu per ton PreÃ §o de venda expresso em ecus por tonelada Myyntihinta ecuina tonnilta FÃ ¶rsÃ ¤ljningspris i ecu per ton a) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã µ Ã ºÃ Ã ºÃ ±Ã »Ã ±  Boneless beef  Viande dÃ ©sossÃ ©e  Carni senza osso  Vlees zonder been  Carne desossada  Luuton naudanliha  Benfritt kÃ ¶tt DANMARK ESPAÃ A  Klump (Int 12)  MÃ ¸rbrad (Int 15)  Tyksteg (Int 16)  Babilla (Int 12)  Tapa (Int 13)  Contratapa (Int 14)  Solomillo (Int 15)  Cadera (Int 16)  Lomo (Int 17) FRANCE 12 5 12 13 21 28 6 14 15 100 100 100 200 100 200 100 100 100 200 100 200 1 100 4 700 1 100 1 100 1 400 1 300 4 700 1 100 2 000 1 100 1 400 1 300 4 700 1 100 2 000 1 100 1 400 1 300 4 700 1 100 2 000  Tranche grasse ( Int 12)  Tranche (Int 13)  Semelle (Int 14)  Filet (Int 15)  Rumsteak (Int 16)  Faux-filet (Int 17) IRELAND  Thick flanck (Int 12)  Topside (Int 13)  Silverside ( Int 14)  Fillet (Int 15)  Rump (Int 16)  Striploin (Int 17) b) Cuartos traseros con hueso  Bagfjerdinger, ikke udbenet  Hinterviertel mit Knochen  Ã Ã ¼ÃÃ Ã Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã µ Ã ºÃ Ã ºÃ ±Ã »Ã ±  Bone-in hindquarters  Quartiers arriÃ ¨re avec os  Quarti posteriori non disossati  Achtervoeten met been  Quartos traseiros com osso  Luullinen takaneljÃ ¤nnes  Bakkvartsparter med ben BELGIQUE/  Quartiers arriÃ ¨re/ 200 1 000 BELGIÃ  Achtervoeten DEUTSCHLAND  Hinterviertel 500 1 000 DANMARK  Bagfjerdinger 1 000 1 000 ESPAÃ A  Cuartos traseros 1 000 1 000 FRANCE  Quartiers arriÃ ¨re 800 1 000 IRELAND  Hindquarters 500 1 000 ITALIA  Quarti posteriori 100 1 000 NEDERLAND  Achtervoeten 500 1 000 Ã STERREICH  Hinterviertel 500 1 000 PORTUGAL  Quartos traseiros 800 1 000 SVERIGE  Bakkvartsparter 30 1 000 29 . 1 . 97 EN I Official Journal of the European Communities No L 26/5 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o  Interventioelinten osoitteet  Interventionsorganens adresser BELGIQUE/BELGIÃ : Bureau d intervention et de restitution belge Rue de TrÃ ªves 82 B- 1 040 Bruxelles Belgisch Interventie- en Restitutiebureau Trierstraat 82 B- 1 040 Brussel TÃ ©lÃ ©phone : (32 2) 287 24 11 ; tÃ ©lex : BIRB. BRUB/24076-65567; tÃ ©lÃ ©copieur: (32 2) 230 2533/280 03 07 BUNDESREPUBLIK DEUTSCHLAND: Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE) Postfach 180203, D-60083 Frankfurt am Main Adickesallee 40 D-60322 Frankfurt am Main Tel .: (49) 69 1564-704/755; Telex: 411727; Telefax : (49) 69 15 64-790/791 DANMARK: Landbrugs - og Fiskeriministeriet EU-direktoratet Kampmannsgade 3 DK-1780 KÃ ¸benhavn V Tlf. (45) 33 92 70 00; telex 151317 DK; fax (45) 33 92 69 48 , (45) 33 92 69 23 ESPAÃ A: FEGA (Fondo EspaÃ ±ol de GarantÃ ­a Agraria) Calle Beneficencia, 8 E-28005 Madrid TelÃ ©fono: (91 ) 347 65 00, 347 63 10; tÃ ©lex : FEGA 23427 E, FEGA 41818 E; fax : (91 ) 521 98 32, 522 43 87 FRANCE: OFIVAL 80 , avenue des Terroirs-de-France F-75607 Paris Cedex 12 TÃ ©lÃ ©phone : (33 1 ) 44 68 50 00 ; tÃ ©lex : 215330 ; tÃ ©lÃ ©copieur: (33 1 ) 44 68 52 33 ITALIA: AIMA (Azienda di Stato per gli interventi nel mercato agricolo) Via Palestro 81 1-00185 Roma Tel . 49 49 91 ; Telex 61 30 03; telefax : 445 39 40/445 19 58 IRELAND: Department of Agriculture, Food and Forestry Agriculture House Kildare Street IRL-Dublin 2 Tel . (01 ) 678 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01 ) 661 62 63, (01 ) 678 52 14 and (01 ) 662 01 98 No L 26/6 fENl Official Journal of the European Communities 29 . 1 . 97 NEDERLAND: Ministerie van Landbouw, Natuurbeheer en Visserij , Voedselvoorzieningsin- en verkoopbureau p/a LASER, Zuidoost Slachthuisstraat 71 Postbus 965 6040 AZ Roermond Tel . (31-475) 35 54 44; telex 56396 VIBNL; fax (31-475) 31 89 39 . Ã STERREICH: AMA-Agrarmarkt Austria Dresdner StraÃ e 70 A- 1201 Wien Tel : (0222) 33 15 12 20 ; Telefax : (0222) 33 15 1297 PORTUGAL: Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola Rua Camilo Castelo Branco n ? 45/ 1 ?, 2? e 3 ? P-1050 Lisboa Tel .: (351-1 ) 313 50 00 , 313 50 83; telefax : (351-1 ) 314 23 59; telex : 66207/8/9/ 10 SVERIGE: Statens jordbruksverk  Swedish Board of Agriculture Vallgatan 8 S-551 82 Jonkoping Tfn (46-36) 15 50 00; telex 70991 SJV-S; fax (46-36) 19 05 46 29 . i . 97 PEN Official Journal of the European Communities No L 26/7 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III  LIITE III  BILAGA III Organismos espaÃ ±oles a que se refiere el apartado 1 del articulo 3  De i artikel 3 , stk . 1 , omhandlede spanske organer  Die in Artikel 3 Absatz 1 genannten spanischen Stellen  Ol Ã ¹Ã ÃÃ ±Ã ½Ã ¹Ã ºÃ ¿Ã ¯ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã ¿Ã ¯ ÃÃ ¿Ã ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã Ã Ã ¿ 3 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1  The Spanish agencies referred to in Article 3 (1 )  Les organismes espagnols visÃ ©s Ã l'article 3 paragraphe 1  Organismi spagnoli di cui all'articolo 3 , paragrafo 1  In artikel 3 , lid 1 , bedoelde Spaanse instanties  Organismos espanhÃ ³is referidos no n? 1 do artigo 3?  3 Artiklan 1 kohdan tarkoittama espanjalainen toimielin  De i artikel 3.1 avsedda spanska organen  DirecciÃ ³n Territorial de Comercio en Las Palmas Jose Frachy Roca, 5 E-35007 Las Palmas de Gran Canaria [TelÃ ©fono : (28 ) 26 14 1 1 y (28) 26 21 36; telefax : (28) 27 89 75]  DirecciÃ ³n Territorial de Comercio en Santa Cruz de Tenerife Pilar, 1 E-38002 Santa Cruz de Tenerife [TelÃ ©fono : (22) 24 14 80 y (22) 24 13 79; telefax : (22) 24 42 61 ]